Citation Nr: 1431513	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability. 

The Veteran testified at a hearing in November 2010 before the undersigned. A copy of the transcript has been associated with the claims file. In May 2013, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a low back disability and remanded the claim for additional development.  

At the time of the Board's May 2013 decision, it noted that the issues of entitlement to service connection for a bilateral foot disability and an acquired psychiatric disorder were raised in August 2010 and October 2010, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board referred the claims to the AOJ for appropriate action. Review of the claims file, to include the Virtual VA paperless claims processing system, reveals that while the acquired psychiatric disability claim was adjudicated, it does not appear that the AOJ adjudicated the bilateral foot disability claim. The issue is thus referred again to the AOJ for appropriate action.

Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the January 2014 brief of the Veteran's appellant, and updated VA treatment records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran, during the course of the appeal, asserted that his current low back disability was related to active service, to his in-service back complaints. However, in the January 2014 brief, the Veteran's representative raised a new theory of entitlement and asserted that the Veteran's current low back disability is secondary to his service-connected prostatitis. Development regarding this new theory has been not been conducted. On remand, the Veteran should be provided sufficient notice as to his claim on a secondary basis and an addendum medical opinion as to the potential secondary relationship should be obtained. 

Also, the most recent VA treatment records associated with the claims file are dated in September 2013. On remand, the Veteran's updated VA treatment records should be made available. 

In this case, the record shows that the Veteran has a current low back disability. His January 1970 report of medical history for entry into active service shows that he answered "yes" to the question of whether he had "back trouble of any kind." A "back infection" was noted by the examining physician on the back of the medical history form. His January 1970 entry examination noted "mild lordosis" that was "asymptomatic." His service treatment records dated in November 1972 indicate that he complained of low back pain and was diagnosed with probable prostatitis. In January 1974, February 1974, December 1974, and February 1977, the same complaints were recorded, with a notation of a history of prostatitis. His August 1977 separation examination and report of medical history were silent for any low back abnormalities or complaints.  

The Veteran filed his first claim for service connection for a low back disability in December 1977, the month following separation from service. His VA treatment records dated from December 1977 to July1984 reveal that he continued to report low back pain during treatment and evaluation for prostatitis. He was diagnosed in May 1980 with lumbosacral strain. A November 1980 notation indicates that the Veteran was sent for orthopedic evaluation from urology as that department apparently felt that the Veteran's low back pain may be musculoskeletal rather than totally due to prostatitis, but such was still debatable. 

At the time of his October 2009 Notice of Disagreement and during his November 2010 Board hearing, the Veteran described two in-service back injuries that required hospitalization. His private treatment included in the records related to his claim for disability benefits from the Social Security Administration (SSA), indicate that he reported a history of occupational back injuries in October 1989 and September 1994. The Veteran underwent surgical treatment for his low back in January 1995, subsequent to an occupational injury. His VA and private treatment records dated since the time of his January 1995 surgery continue to reveal general complaints of pain.

The Board, in its May 2013 remand, requested a medical opinion as to whether the Veteran's low back disability preexisted his entry into active service, and if so, whether it was not aggravated in active service, and if not, whether it had its onset during active service or within one year of the Veteran's separation. In a July 2013 response, the VA examiner opined that there was no compelling evidence that the Veteran's lordosis on entrance into service was either made worse by active service or caused any in-service back problems. He opined that there was not an on-going back condition per se due to active service. While he provided recitation of the Veteran's pertinent medical history, he did not provide a rationale for his opinion. He did not respond to the Board's inquires considering the formidable "clear and unmistakable" evidentiary standard. The opinion is thus insufficient and on remand, an addendum opinion should be obtained. Further, as noted above, the examiner was not asked to opine as to whether the Veteran's low back disability is secondary to his service-connected prostatitis. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a low back disorder as secondary to his service-connected prostatitis.

2. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Phoenix, Arizona, September 2013 to the present. All efforts to obtain such records must be documented in the claims file. If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, document such in the claims file and provide the Veteran appropriate notice.

3. Forward the claims file to the examiner who conducted the July 2013 VA examination. If he is no longer available, forward the claims file to a suitable substitute. If any examiner deems a new examination necessary, so schedule the Veteran. 

(a) The examiner should opine as to whether there is clear and unmistakable evidence that the Veteran's low back disorder preexisted his entrance into active service in November 1971, specifically considering his reported history of back infection and asymptomatic lordosis on his service entrance examination.

(b) If it is determined the Veteran's low back disability clearly and unmistakably preexisted his active service, the examiner should opine as to whether there also is clear and unmistakable evidence that such was not aggravated (made permanently worse beyond the natural progression of the disease) during or by his active service, specifically considering his lay statements as to in-service low back injuries as well as his in-service treatment for prostatitis where complaints of low back pain were recorded. 

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." 

(c) If it is determined the Veteran's low back disability did not clearly and unmistakably preexist active service, the examiner should opine as to whether it is at least as likely as not Veteran's low back disability began during active service or is related to any incident during active service, including consideration of his lay statements as to in-service low back injuries as well as his in-service treatment for prostatitis where complaints of low back pain were recorded. In a clear and separate response, the examiner should opine as to whether it is at least as likely as not Veteran's low back disability, diagnosed to include arthritis, have its onset during active service or by November 1978, one year of his separation from active service.

(d) If it is determined that the Veteran's low back disability did not clearly and unmistakably preexist active service, or was not incurred in active service or have its onset by November 1978, the examiner should opine as to whether it is at least as likely as not that the Veteran's low back disability is proximately due to, the result of, his service-connected disability prostatitis, considering his treatment for prostatitis during and after service where complaints of low back pain were recorded. In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the Veteran's low back disability has been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected prostatitis, considering his treatment for prostatitis during and after service where complaints of low back pain were recorded.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and also explain why an opinion cannot be provided, as merely stating this will not suffice.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

